      Case 4:19-cv-00922 Document 68 Filed on 10/03/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARIA CUELLAR, LAURA MCBRIDE                 )       Case No. 4:19-cv-922
SAIRA SIDDIQUI, and EMMA                     )
STEWART, on behalf of themselves and         )
others similarly situated,                   )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )
                                             )
ALLIED INTERSTATE, LLC                       )
                                             )
       Defendant.                            )


                                 NOTICE OF SETTLEMENT

       Plaintiffs and Defendant notify the Court that they have reached an agreement in principle

to resolve this action. The parties respectfully request that the Court dismiss all pending motions

as moot, vacate all pending deadlines, and provide the parties with 30 days to finalize settlement

documents and file a stipulation of dismissal.
     Case 4:19-cv-00922 Document 68 Filed on 10/03/19 in TXSD Page 2 of 2



Dated: October 3, 2019                      Respectfully submitted,

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil
                                            Greenwald Davidson Radbil PLLC
                                            401 Congress Avenue, Suite 1540
                                            Austin, Texas 78701
                                            Phone: (512) 803-1578
                                            Fax: (561) 961-5684
                                            aradbil@gdrlawfirm.com

                                            Counsel for Plaintiffs

                                            AND

                                            /s/ Eric J. Troutman
                                            Eric J. Troutman
                                            Admitted Pro Hac Vice
                                            SQUIRE PATTON BOGGS (US) LLP
                                            555 South Flower Street, 31st Floor
                                            Los Angeles, California 90071
                                            Telephone: (213) 689-6510
                                            Facsimile: (213) 623-4581
                                            E-Mail: eric.troutman@squirepb.com

                                            Counsel for Defendant

                               CERTIFICATE OF SERVICE

       I certify that on October 3, 2019, the foregoing document was filed with the Court using

CM/ECF, which will send notification of such to all counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil
